DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 29 line 2 and Claim 30 line 2, "a first conductive member" is unclear to how this relates to a first conductive member cited in claim 24.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, 12, 13, 16, 24, 25, 29, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichikawa et al. (2014/0284102).
 	Ichikawa et al. (Fig. 6A) discloses an apparatus for a coaxial transmission line having an outer conductor (33) surrounding an inner conductor (35) along a longitudinal axis of the inner conductor, the apparatus comprising: a dielectric member (36) having an inner surface defining a bore along the longitudinal axis; and a first conductive member (37) mounted axially around the dielectric member, the first conductive member extending along the longitudinal axis thereby having a first end and a second end, the first conductive member having an outer surface, a cross-section of the outer surface of the first conductive member being orthogonal to the longitudinal axis and defining a first perimeter, a cross-section of an inner surface of the outer conductor of the coaxial transmission line being orthogonal to the longitudinal axis and defining a second perimeter; wherein the first perimeter is .

Claims 1, 18, 19, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardin et al. (6246006).
 	Re claims 1, 18, 19, and 24, Hardin et al. discloses an apparatus for a coaxial transmission line having an outer conductor (20) surrounding an inner conductor (14) along a longitudinal axis of the inner conductor, the apparatus comprising: a dielectric member (26, Fig. 2) having an inner surface defining a bore along the longitudinal axis; and a first conductive member (30) mounted axially around the dielectric member, the first conductive member extending along the longitudinal axis thereby having a first end and a second end, the first conductive member having an outer surface, a cross-section of the outer surface of the first conductive member being orthogonal to the longitudinal axis and defining a first perimeter, a cross-section of an inner surface of the outer conductor of the coaxial transmission line being orthogonal to the longitudinal axis and defining a second perimeter; wherein the first perimeter is smaller than the second perimeter and thereby provides clearance (where contact elements 42 are located) along the longitudinal .
 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. in view of Mahlandt et al. (2009/0178827).
 	Ichikawa et al. discloses the invention substantially as claimed except for the first conductive member comprising a plurality of conductive layers.  Mahlandt et al. discloses a conductive member (Fig. 3) comprising a plurality of conductive layers (5/6).  It would have been obvious to one skilled in the art to modify the first conductive member (37) of Ichikawa et al. to comprise a plurality of conductive layers as taught by Mahlandt et al. to improve the electrical performance of the cable without increasing the cable weight.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. in view of Adams (3813481).
 	Ichikawa et al. discloses the invention substantially as claimed except for at least one of the first and second ends of the first conductive member comprising round edges,  Adams discloses a conductive member (16 or 18 composed of members 20) comprising round edges.  It would have been obvious to one skilled in the art to modify the first conductive member of Ichikawa et al. to comprise round edges since it is taught by Adams that a conductive member can be comprised of a ring shape (Fig. 2) or round edges (Fig. 5).

Claims 1, 19, 20, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. in view of Hardin et al.
 	Ichikawa et al. (Fig. 6A) discloses an apparatus for a coaxial transmission line having an outer conductor (33) surrounding an inner conductor (35) along a longitudinal axis of the inner conductor, the apparatus comprising a dielectric member (38) having an inner surface defining a bore along the longitudinal axis and a clearance (S1) along the longitudinal axis (re claims 1 and 24).  Ichikawa et al. also discloses the apparatus comprising a second conductive member (37) lining the inner surface of the dielectric member (38) (re claims 19 and 27); and the second conductive member being formed of a material (copper, [0065]) having 
 	Ichikawa et al. does not disclose a first conductive member mounted axially around the dielectric member (re claims 1 and 24).  Hardin et al. discloses an apparatus (18) for a coaxial transmission line, the apparatus comprising a dielectric member (26), a first conductive member (30) mounted axially around the dielectric member, and a second conductive member (28) lining the inner surface of the dielectric member.  It would have been obvious to one skilled in the art to axially mount a first conductive member, as taught by Hardin et al., around the dielectric member (38) of Ichikawa et al. to improve the electrical performance of the line (increased shielding for the inner conductor).  It is noted that in the modified line of Ichikawa et al., the first conductive member extends along the longitudinal axis thereby having a first end and a second end, the first conductive member having an outer surface, a cross-section of the outer surface of the first conductive member being orthogonal to the longitudinal axis and defining a first perimeter, a cross-section of an inner surface of the outer conductor (33) being orthogonal to the longitudinal axis and defining a second perimeter, wherein the first perimeter is smaller than the second perimeter when the apparatus is positioned in an annulus defined by the inner conductor and the outer conductor.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. in view of Hardin et al. as applied to claim 19 above, and further in view of Mahlandt et al.
 	Ichikawa et al. and Hardin et al. disclose the invention substantially as claimed except for the second conductive member (37) comprising cladding on an inner surface thereof.  Mahlandt et al. discloses a conductive member (Fig. 3) having a cladding on the inner surface thereof.  It would have been obvious to one skilled in the art to provide the inner surface of the second conductive member (37) of Ichikawa et al. with a cladding as taught by Mahlandt et al. to improve the electrical performance of the line without increasing the line weight.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al.
 	Although not disclosed by Ichikawa et al., it would have been obvious to one skilled in the art to apply an adhesive layer between the first conductive member and the dielectric member of Ichikawa et al. secure the two elements together since using an adhesive to bond two elements is known in the art.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Hardin et al.
Hardin et al. discloses the invention substantially as claimed except for the at least one contact member (42) being mounted on the outer surface of the first conductive member (30) prior to positioning the apparatus in the annulus (i.e., in Hardin the apparatus, 16/18, positioned in the annulus prior to the contact member 42 mounted on the outer surface of the first conductive member).  However, it would have been obvious to one skilled in the art to mount the contact member (42) of Hardin et al. on the outer surface of the first conductive member (30) prior to positioning the apparatus in the annulus since it has been held that reversing the order of the prior art process steps involves only routine skill in the art.  Ex parte Rubin, 128 USPQ 440.  In re Burhans, 154 F. 2d 690, 69 USPQ 330.  In re Gibson, 39 F. 2d 975, 5 USPQ 230.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. in view of Faulkner et al. (8796552).
 	Ichikawa et al. discloses the invention substantially as claimed including the inner conductor comprising a first end portion, a middle portion, and a second end portion, wherein the dielectric member is mounted around the middle portion.  Ichikawa et al. does not disclose the first and second end portions each comprising a frustum having a minimum diameter that is larger than that of the middle portion.
.

Allowable Subject Matter
Claims 26 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847